Exhibit 10.1

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this "Amendment"), is made and entered into as of March 24, 2009, by and among
NEWMARKET CORPORATION, a Virginia corporation (the "Borrower"), the several
banks and other financial institutions party hereto and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the "Administrative Agent").

W I T N E S S E T H:

WHEREAS, Borrower, the several banks and other financial institutions from time
to time party thereto (collectively, the "Lenders"), PNC Bank, National
Association, in its capacity as Documentation Agent for the Lenders, General
Electric Capital Corporation and Bank of America, N.A., in their capacities as
Co-Syndication Agents for the Lenders, and the Administrative Agent are parties
to that certain Second Amended and Restated Credit Agreement, dated as of
December 21, 2006, as amended by that certain First Amendment to Second Amended
and Restated Revolving Credit Agreement dated as of September 26, 2008 (and as
further amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement"; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to Borrower; and

WHEREAS, the Aggregate Revolving Commitment Amount under the Credit Agreement
was increased by the amount of $7,000,000 pursuant to that certain Supplement
Agreement dated as of December 22, 2008; and

WHEREAS, the Aggregate Revolving Commitment Amount under the Credit Agreement
was increased by the amount of $5,000,000 pursuant to that certain Supplement
Agreement dated as of January 5, 2009; and

WHEREAS, the Borrower has requested that the Aggregate Revolving Commitment
Amount be increased by an additional $5,000,000 pursuant to Section 2.23 of the
Credit Agreement, and subject to the terms and conditions hereof, certain banks
and other financial institutions party to the Credit Agreement are willing to
increase their Revolving Commitments (the "Increasing Lenders") such that after
the consummation of the transactions contemplated by this Amendment, the
Aggregate Revolving Commitment Amount will be $117,000,000; and



WHEREAS, the Lenders, at the request of Borrower, have agreed to make certain
other modifications to the Credit Agreement, all on the terms, and subject to
the conditions, set forth herein.



NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, Borrower, the Required Lenders, the Increasing
Lenders and the Administrative Agent agree as follows:



Amendments

.



(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of "Aggregate Revolving Commitment Amount", "Applicable Margin",
"Applicable Percentage", "Base Rate", "Consolidated Fixed Charges",
"Consolidated Net Income", "Issuing Bank", "LC Commitment" and "LIBOR" in their
entirety with the following definitions:

"Aggregate Revolving Commitment Amount" shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Second
Amendment Effective Date, the Aggregate Revolving Commitment Amount is
$117,000,000.

"Applicable Margin" shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date, a percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers the financial statements required by Section 5.1(a)
or (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level I as set forth on Schedule I until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Second Amendment
Effective Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending March 31, 2009 are required to be delivered shall be at
Level IV as set forth on Schedule I. In the event that any financial statement
or Compliance Certificate delivered pursuant to Section 5.1(a), (b) or (c) is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin as
set forth on Schedule I for any period than the Applicable Margin applied for
such period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such period, (ii) the
Applicable Percentage shall be at Level I as set forth on Schedule I for such
period, and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such increased Applicable Margin for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

"Applicable Percentage" shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or (b)
and the Compliance Certificate required by Section 5.1(c); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level I as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Second
Amendment Effective Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending March 31, 2009 are required to be
delivered shall be at Level IV as set forth on Schedule I. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section
5.1(a), (b) or (c) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage as set forth on Schedule I for any period than the
Applicable Percentage applied for such period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
for such period, (ii) the Applicable Percentage shall be at Level I as set forth
on Schedule I for such period, and (iii) the Borrower shall immediately pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such increased Applicable Percentage for such
period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

"Base Rate" shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%) and (iii)
one-month LIBOR determined on a daily basis (any changes in such rates to be
effective as of the date of any change in such rate) plus one percent (1.00%).
The Administrative Agent's prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent's prime lending rate.

"Consolidated Fixed Charges" shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period, (ii) scheduled principal payments made on
Consolidated Total Debt during such period, (iii) Restricted Payments paid
during such period and the amount paid by the Borrower and its Restricted
Subsidiaries in cash on account of Capital Expenditures for such period, other
than (x) expenses paid or incurred by the Foundry Park Subsidiary with respect
to Foundry Park and financed by the Construction Loan during such period and
(y) Growth Capital Expenditures (other than that portion of such Growth Capital
Expenditures financed by lenders other than the Lenders hereunder) paid during
such period.

"Consolidated Net Income" shall mean, for any period, the net income (or loss)
of Borrower and its Restricted Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded (i) the income (or loss) of any Person in
which any other Person (other than Borrower or any of its wholly-owned Domestic
Restricted Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to Borrower or any of
its Restricted Subsidiaries by such Person during such period, (ii) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Borrower or is merged into or consolidated with the Borrower or
any Restricted Subsidiary on the date that such Person's assets are acquired by
the Borrower or any Restricted Subsidiary, (iii) the income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement (other than
the Agreement), instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) any after-tax gains
or losses attributable to asset sales or returned surplus assets of any pension
plan, (v) the income (or loss) arising from Net Mark-to-Market Exposure of the
Foundry Park Rate Lock in an amount not to exceed $25,000,000, and (vi) (to the
extent not included in clauses (i) through (iv) above) any net extraordinary
gains or net non-cash extraordinary losses.



"Issuing Bank" shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22, provided,
however, that SunTrust Bank shall be given the right of first refusal on the
issuance and renewal of all Letters of Credit.



"LC Commitment" shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $75,000,000.

"LIBOR" shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions of "Construction Loan", "Defaulting Lender", "Foundry
Park", "Foundry Park Rate Lock", "Foundry Park Subsidiary", "Growth Capital
Expenditures" and "Second Amendment Effective Date" in the appropriate
alphabetical order:

"Construction Loan" shall mean Indebtedness of the Foundry Park Subsidiary
permitted under Section 7.1(l) in connection with the construction of Foundry
Park.

"Defaulting Lender" shall mean, at any time, any Lender that, at such time (a)
has failed to make any payment required to be made by it hereunder, (b) has
otherwise failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of any Loan Document or (c) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar official.

"Foundry Park" shall mean the approximately 3.155 acres of land located off of
South 7th Street and Tredegar Street in the City of Richmond, Virginia on which
the Borrower is constructing an approximately 307,170 square foot office
building with approximately 1,050 parking spaces and related amenities and
improvements.

"Foundry Park Rate Lock" shall mean that certain transaction dated as of
February 26, 2007 under which the Foundry Park Subsidiary entered into a rate
lock with Principal Commercial Funding II, LLC or another counterparty.

"Foundry Park Subsidiary" shall mean Foundry Park I, LLC, a Virginia limited
liability company.

"Growth Capital Expenditures" shall mean, without duplication, Capital
Expenditures related to (i) the acquisition or construction of new facilities of
the Borrower and its Restricted Subsidiaries or (ii) the construction or
expansion of the existing facilities of the Borrower and its Restricted
Subsidiaries .

"Second Amendment Effective Date" shall mean March 24, 2009.

(c) Section 2.4 of the Credit Agreement is hereby amended by replacing
subsections (a) and (b) of such Section with the following:

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and provided, further, if any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to make any Swingline Loans
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender's risk with respect to the
participation in the Swingline Exposure of the Defaulting Lender, including by
cash collateralizing such Defaulting Lender's Pro Rata Share of the Swingline
Exposure. The Borrower shall be entitled to borrow, repay and reborrow Swingline
Loans in accordance with the terms and conditions of this Agreement

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto ("Notice of Swingline
Borrowing") prior to 11:00 a.m. (New York time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
the Swingline Rate and shall have an Interest Period (subject to the definition
thereof) as agreed between the Borrower and the Swingline Lender. The aggregate
principal amount of each Swingline Loan shall be not less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. The Swingline Lender will make the proceeds
of each Swingline Loan available to the Borrower in Dollars in immediately
available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than 1:00 p.m. (New York time) on the
requested date of such Swingline Loan.

(d) Section 2.22 of the Credit Agreement is hereby amended by replacing such
Section with the following:

Section 2.22. Letters of Credit.

During the Availability Period, the applicable Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount; provided, further, if any
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue any
Letter of Credit unless such Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Bank's risk with
respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender's Pro Rata Share of the
LC Exposure. Each Issuing Bank is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, Notices of Borrowing pursuant to
Section 2.3 in such amounts and in such times as may be required to (i)
reimburse an outstanding LC Disbursement, and/or (ii) cash collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit. Each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank without recourse a participation in each Letter
of Credit equal to such Lender's Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Closing Date with
respect to all Existing Letters of Credit and (ii) on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
applicable Issuing Bank and the Administrative Agent irrevocable written notice
at least three (3) Business Days prior to the requested date of such issuance
(or such shorter period as may be agreed to by such Issuing Bank) specifying the
date (which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the applicable Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
such Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

At least two Business Days prior to the issuance of any Letter of Credit, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received such notice and if
not, such Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the applicable Issuing Bank has received notice from the
Administrative Agent on or before the Business Day immediately preceding the
date such Issuing Bank is to issue the requested Letter of Credit (1) directing
such Issuing Bank not to issue the Letter of Credit because such issuance is not
then permitted hereunder because of the limitations set forth in Section 2.22(a)
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the applicable Issuing Bank
shall, on the requested date, issue such Letter of Credit in accordance with
such Issuing Bank's usual and customary business practices.

The applicable Issuing Bank shall examine all documents purporting to represent
a demand for payment under a Letter of Credit promptly following its receipt
thereof. The applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to such
LC Disbursement. The Borrower shall be irrevocably and unconditionally obligated
to reimburse the applicable Issuing Bank for any LC Disbursements paid by such
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Borrower shall have notified the applicable
Issuing Bank and the Administrative Agent prior to 11:00 a.m. (New York time) on
the Business Day immediately prior to the date on which such drawing is honored
that the Borrower intends to reimburse such Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to such Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the applicable Issuing Bank in accordance with Section 2.5. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for such LC Disbursement.

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the applicable Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender's obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any setoff, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the applicable
Issuing Bank or any other Person for any reason whatsoever, (ii) the existence
of a Default or an Event of Default or the termination of the Aggregate
Revolving Commitments, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of its Subsidiaries, (iv) any breach of this
Agreement by the Borrower or any other Lender, (v) any amendment, renewal or
extension of any Letter of Credit or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the applicable Issuing Bank. Whenever,
at any time after the applicable Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, such Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or such Issuing Bank, as the case may be, will distribute
to such Lender its Pro Rata Share of such payment; provided, that if such
payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the
applicable Issuing Bank any portion thereof previously distributed by the
Administrative Agent or such Issuing Bank to it.

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to paragraphs (d) or (e) of this Section on the due date therefor, such
Lender shall pay interest to the applicable Issuing Bank (through the
Administrative Agent) on demand on such amount from such due date to the date
such payment is made at a rate per annum equal to (i) the Federal Funds Rate
until the second Business Day after such demand and (ii) at the Base Rate at all
times thereafter.

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the applicable Issuing Bank
and the Lenders, an amount in cash equal to the LC Exposure as of such date plus
any accrued and unpaid fees thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent for the benefit of the applicable Issuing Bank as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower's risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it had not been reimbursed and to the extent so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

Promptly following the end of each calendar quarter, each Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, each Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

The Borrower's obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including any Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

Payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or other document to such Issuing Bank that does not comply with the terms
of such Letter of Credit;

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.22, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder; or

The existence of a Default or an Event of Default.

Neither the Administrative Agent, any Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of each Issuing Bank;
provided, that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by any Issuing Bank's failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by such Issuing Bank, its correspondents,
and the beneficiaries thereof will be governed by (i) either (x) the rules of
the "International Standby Practices 1998" (ISP98) (or such later revision as
may be published by the Institute of International Banking Law & Practice on any
date any Letter of Credit may be issued) or (y) the rules of the "Uniform
Customs and Practices for Documentary Credits" (1993 Revision), International
Chamber of Commerce Publication No. 500 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (ii) to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 10.5.

(e) Section 6.1 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

Section 6.1. Leverage Ratio. The Borrower and its Restricted Subsidiaries shall
maintain on a consolidated basis a Leverage Ratio of no greater than (i)
3.50:1.0 for each Fiscal Quarter in which Indebtedness of the Real Estate
Subsidiaries permitted under Section 7.1(l) is not Non-Recourse Debt for all or
any part of such Fiscal Quarter, and (ii) 3.00:1.00 for all other Fiscal
Quarters. Compliance with this covenant shall be tested quarterly, measuring
EBITDA on a rolling four Fiscal Quarter basis.

(f) Section 7.1(h) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

(h) Borrower and any Domestic Restricted Subsidiary of Borrower (other than
Investco) may become and remain liable with respect to other Indebtedness in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

(g) Section 7.2 of the Credit Agreement is hereby amended by (i) deleting the
"and" at the end of subsection (h), (ii) replacing the "." at the end of
subsection (i) with "; and" and (iii) by adding the following section (j):

(j) prior to December 31, 2009, Liens on cash in an amount not to exceed
$20,000,000 for cash collateralization of the Foundry Park Rate Lock.



(h) Schedule I of the Credit Agreement is hereby amended by amending and
replacing such Schedule in its entirety with the Schedule I attached hereto.



(i) Schedule II of the Credit Agreement is hereby amended by amending and
replacing such Schedule in its entirety with the Schedule II attached hereto.

Commitment Increase

. In accordance with Section 2.23 of the Credit Agreement, each Increasing
Lender agrees that its Revolving Credit Commitment is increased to the amount
set forth opposite its name on Schedule II to this Amendment. The aggregate
amount of such increase as of the date hereof is $5,000,000. Each Lender waives
any notice required under Section 2.23 in connection with such increase.



Conditions to Effectiveness of this Amendment

.

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until the Administrative Agent shall have received (i)

such fees as the Borrower has previously agreed to pay the Administrative Agent
or any of its affiliates in connection with this Amendment, (ii) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), (iii) executed
counterparts to supplement and joinder agreements from each Increasing Lender,
the Administrative Agent, Borrower and each of the Subsidiary Loan Parties, (iv)
executed notes for each Increasing Lender which requests a note and (v) executed
counterparts to this Amendment from Borrower, each of the Subsidiary Loan
Parties and the Lenders.



Representations and Warranties

. To induce the Lenders and the Administrative Agent to enter into this
Amendment, Borrower hereby represents and warrants to the Lenders and the Agent
that:





(a) The execution, delivery and performance by each Loan Party of this Amendment
(i) are within such Loan Party's organizational powers and authority; (ii) have
been duly authorized by all necessary organizational action; (iii) do not
violate any Requirements of Law applicable to Borrower or any of its
Subsidiaries, the Organizational Documents of Borrower or any of its Restricted
Subsidiaries or any judgment, order or ruling of any Government Authority;
(iv) will not conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries; (v) will not violate or result in a default
under any material indenture, material agreement or other material instrument
binding on Borrower or any of its Restricted Subsidiaries or any of its assets
or give rise to a right thereunder to require any payment to be made by Borrower
or any of its Restricted Subsidiaries or (vi) will not result in the creation or
imposition of any Lien on any asset of Borrower or any of its Restricted
Subsidiaries (other than any Liens created under the Loan Documents).



(b) This Amendment has been duly executed and delivered by each Loan Party and
constitutes a valid and binding obligation of each Loan Party, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity; and



(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, and no
Default or Event of Default has occurred and is continuing as of the date
hereof.



Reaffirmations and Acknowledgments

.





(a)
Reaffirmation of Guaranty
. Each Subsidiary Loan Party consents to the execution and delivery by Borrower
of this Amendment and jointly and severally ratify and confirm the terms of the
Subsidiary Guaranty Agreements with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement, as amended hereby, and all promissory
notes issued thereunder. Each Subsidiary Loan Party acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrower to the Lenders or any other
obligation of Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of Borrower, the Subsidiary Guaranty Agreements
(i) is and shall continue to be a primary obligation of the Subsidiary Loan
Parties, (ii) is and shall continue to be an absolute, unconditional, joint and
several, continuing and irrevocable guaranty of payment, and (iii) is and shall
continue to be in full force and effect in accordance with its terms. Nothing
contained herein to the contrary shall release, discharge, modify, change or
affect the original liability of the Subsidiary Loan Parties under the
Subsidiary Guaranty Agreements.





(b) Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the Security Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
Security Documents.



Effect of Amendment

. Except as set forth expressly herein, all terms of the Credit Agreement, as
amended hereby, and the other Loan Documents shall be and remain in full force
and effect and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to the Lenders and the Administrative Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.





Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York and all applicable federal laws of the
United States of America.





Costs and Expenses

. Borrower agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent in connection with the negotiation, preparation and
execution of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto.



Counterparts

.

This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof.





Binding Nature

. This Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, successors-in-titles, and assigns.





Entire Understanding

. This Amendment sets forth the entire understanding of the parties with respect
to the matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect thereto.





[Signature Pages To Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

NEWMARKET CORPORATION

By: /s/ David A Fiorenza

Name: David A. Fiorenza

Title: Vice President, Treasurer, &

Principal Financial Officer

ETHYL CORPORATION

By: /s/ Wayne C Drinkwater

Name: Wayne C. Drinkwater

Title: Vice President and Treasurer

AFTON CHEMICAL ADDITIVES CORPORATION

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL CANADA HOLDINGS, INC.

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

AFTON CHEMICAL CORPORATION

By: /s/ David A Fiorenza

Name: David A. Fiorenza

Title: Treasurer

AFTON CHEMICAL JAPAN HOLDINGS, INC.

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

THE EDWIN COOPER CORPORATION

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

AFTON CHEMICAL INTANGIBLES LLC

By: /s/ C S Warren Huang

Name: C.S. Warren Huang

Title: Manager

NEWMARKET SERVICES CORPORATION

By: /s/ David A Fiorenza

Name: David A. Fiorenza

Title: Vice President &

Principal Financial Officer

NEWMARKET INVESTMENT COMPANY

By: /s/ David A Fiorenza

Name: David A. Fiorenza

Title: Vice President &

Principal Financial Officer

AFTON CHEMICAL ASIA PACIFIC LLC

By: /s/ C S Warren Huang

Name: C.S. Warren Huang

Title: Manager

AFTON CHEMICAL CANADA HOLDINGS, INC.

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL EXPORT CORPORATION

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL INTERAMERICA CORPORATION

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL VENTURES, INC.

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

INTERAMERICA TERMINALS CORPORATION

By: /s/ M Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL ASIA PACIFIC LLC

By: /s/ Wayne C Drinkwater

Name: Wayne C. Drinkwater

Title: Manager

OLD TOWN LLC

By: /s/ Bruce R Hazelgrove, III

Name: Bruce R. Hazelgrove, III

Title: Manager

 

LENDERS:

SUNTRUST BANK, individually and as Administrative Agent



 

By: /s/ Mark A. Flatin

Name: Mark A. Flatin

Title: Managing Director

 

BANK OF AMERICA, N.A.


By: /s/ Chris D. Buckner

Name: Chris D Buckner

Title: Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION

By:    /s/ Jermaine Johnson

Name: D. Jermaine Johnson

Title:    Vice President

 

RZB FINANCE LLC


By: /s/ Randall Abrams

Name: Randall Abrams

Title: Vice President

Schedule I



APPLICABLE MARGIN AND APPLICABLE PERCENTAGE



Pricing

Level

Leverage Ratio



Applicable Margin for Eurodollar Loans



Applicable Margin for Base Rate Loans

Applicable Percentage for Commitment Fee

I

Greater than or equal to 3.0:1.0

4.00%

3.00%

0.50%

II

Less than 3.0:1.00 but greater than or equal to 2.50:1.0

 

3.50%



2.50%



0.50%

III

Less than 2.50:1.00 but greater than or equal to 2.00:1.00

 

3.25%



2.25%



0.50%

IV

Less than 2.00:1.00 but greater than or equal to 1.50:1.00

 

3.00%



2.00%



0.375%

V

Less than equal to 1.50:1.00 but greater than or equal to 1.00:1.00

 

2.75%



1.75%



0.30%

VI

Less than 1.00:1:00



2.50%



1.50%



0.25%

Schedule II



COMMITMENT AMOUNTS



Lender

Revolving Commitment Amount

SunTrust Bank

$34,000,000

Bank of America, N.A.

$26,000,000

General Electric Capital Corporation

$21,000,000

PNC Bank, National Association

$26,000,000

RZB Finance LLC

$10,000,000

Total

$117,000,000





 

 

 

 

 

 

 

 

 

 

